COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Overton
Argued at Norfolk, Virginia


BENJAMIN PERRY GORDON, III
                                        MEMORANDUM OPINION * BY
v.   Record No. 1087-96-1             JUDGE ROSEMARIE ANNUNZIATA
                                             MAY 13, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Thomas S. Shadrick, Judge
            Lynndolyn T. Mitchell, Assistant Public
            Defender, for appellant.

            Michael T. Judge, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Following a jury trial, appellant, Benjamin Perry Gordon,

III, was convicted of three counts of aggravated sexual battery

in violation of Code § 18.2-67.3.     On appeal, he contends his

constitutional right to speedy trial was violated and that the

evidence was insufficient to support his convictions.      We

disagree and affirm.
               I.   CONSTITUTIONAL RIGHT TO SPEEDY TRIAL

     Three arrest warrants were issued in September 1992,

charging that appellant committed acts of aggravated sexual

battery against the four-year-old daughter of R.J.N. and a

five-year-old neighbor boy.     The crimes allegedly occurred during

the period February 1, 1990 through April 30, 1990, at R.J.N.'s

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
home in Virginia Beach, in which appellant then resided.

     When the warrants were issued, appellant was incarcerated in

Ohio awaiting trial; following trial appellant was sentenced to

serve one hundred thirty-five years.   The Virginia warrants

remained unexecuted until August 1995, when the Commonwealth

first sought to extradite appellant.   Only then did appellant

learn of the Virginia warrants; he waived extradition and was

returned to Virginia.
     In September 1995, appellant filed a motion in the juvenile

and domestic relations district court, praying that the warrants

be dismissed on the ground that the delay in their execution

violated his due process rights under the Fifth and Fourteenth

Amendments of the United States Constitution.   The motion was

denied.   Appellant was indicted for the felony offenses in

November 1995, and he reasserted his constitutional claim in a

motion to dismiss filed in circuit court in December 1995.     In a

supplementing memorandum, appellant argued that the delay had

violated his Sixth Amendment right to speedy trial.

     At the hearing on that motion, appellant argued that the

delay had impinged his ability to prepare his defense.

Specifically, appellant testified he had been unable to locate

three material witnesses.   He asserted that Jeanette Thomas would

testify that appellant lived with her during the relevant time

period, February 1990 through April 1990, and that Kurt and

Brenda Bridges could testify that R.J.N. sought revenge against




                               - 2 -
appellant for money he had borrowed from her.   Appellant further

asserted he had difficulty remembering events in 1990.    The trial

court denied the motion to dismiss, stating that, "proving only a

possibility of prejudice is not sufficient to support a speedy

trial violation; and I think that's all we have here."

     Appellant's predominant contention on appeal is that the

trial court erred in requiring him to prove actual prejudice to

establish a Sixth Amendment speedy trial violation.    See Doggett
v. United States, 505 U.S. 647, 654-58 (1992) (addressing proof

required to establish prejudice prong of Barker v. Wingo, 407
U.S. 514 (1972), balancing test).   Appellant's reliance on Sixth

Amendment jurisprudence to support his contention overlooks an

important aspect of this case: appellant's complaint does not

fall within the Sixth Amendment right to speedy trial.    See

United States v. Marion, 404 U.S. 307, 320 (1971); United States

v. Lovasco, 431 U.S. 783, 788-89 (1977); Holiday v. Commonwealth,

3 Va. App. 612, 616, 352 S.E.2d 362, 364 (1989); Fowlkes v.
Commonwealth, 218 Va. 763, 766, 240 S.E.2d 662, 664 (1978).

     Appellant argues that the delay resulting from the

Commonwealth's failure to execute the arrest warrants violated

his right to speedy trial under the Sixth Amendment.   However,

"[a]s far as the Speedy Trial Clause of the Sixth Amendment is

concerned, [preindictment] delay is wholly irrelevant . . . only

`a formal indictment or information or else the actual restraints

imposed by arrest and holding to answer a criminal charge . . .




                              - 3 -
engage the particular protections' of that provision."      Lovasco,

 431 U.S. at 788-89.     See also Fowlkes, 218 Va. at 766, 240

S.E.2d at 664 ("a suspect becomes `accused' within the intendment

of the Sixth Amendment when he is placed under arrest"); Holiday,

3 Va. App. at 616, 352 S.E.2d at 364 (same).     We find that none

of the purposes of the speedy trial guarantee would be met by

ordering the dismissal of the indictments against appellant

simply because the Commonwealth delayed the execution of arrest

warrants against appellant who, serving time for multiple life

sentences in a sister state, knew nothing of the warrants until

they were executed.     See Marion, 404 U.S. at 320.   In short,

appellant was not "accused" within the meaning of the Sixth

Amendment until the warrants were executed.

     Appellant's proper avenue for relief from the pre-arrest

delay is the due process claim he alleged in his motion to

dismiss but failed to pursue either at trial or on appeal.         See

Lovasco, 431 U.S. at 789; Hall v. Commonwealth, 8 Va. App. 526,

529, 383 S.E.2d 18, 20 (1989).    Assuming without deciding that

appellant's due process claim is not procedurally defaulted, that

claim is without merit because it is clear appellant suffered no

actual prejudice from the delay.     See id.   Appellant first

asserted that his witness, Thomas, could not be found.     He stated

that Thomas would testify that he lived with her during the

relevant time period.    To the contrary, Thomas was found and

testified that appellant did not live with her at that time.




                                 - 4 -
Moreover, appellant admitted that he lived with R.J.N. at the

time the crimes were alleged to have been committed.     Appellant

also acknowledged that he had made no effort to locate the

Bridges, nor had he provided his attorney with any pertinent

information to facilitate locating them.      Furthermore, even

assuming to be true appellant's proffer that the Bridges would

testify that R.J.N. sought revenge against appellant because he

owed her money, such testimony is immaterial to appellant's

defense: R.J.N. was not the complaining witness, nor was she an

eyewitness to the crimes alleged.    Indeed, even assuming such

testimony would fully discredit R.J.N.'s testimony at trial, that

testimony was not an integral or even important part of the

Commonwealth's case.    Instead, it merely corroborated relatively

insignificant aspects of the testimony of the two complaining

witnesses.
                          II.   SUFFICIENCY

     When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in a light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).       On

review, this Court does not substitute its own judgment for that

of the trier of fact.    Cable v. Commonwealth, 243 Va. 236, 239,

415 S.E.2d 218, 220 (1992).     The jury's verdict will not be set

aside unless it appears that it is plainly wrong or without



                                 - 5 -
supporting evidence.    Code § 8.01-680; Traverso v. Commonwealth,

6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).   "It is

fundamental that `the credibility of witnesses and the weight

accorded their testimony are matters solely for the fact finder

who has the opportunity of seeing and hearing the witnesses.'"

Collins v. Commonwealth, 13 Va. App. 177, 179, 409 S.E.2d 175,

176 (1991) (quoting Schneider v. Commonwealth, 230 Va. 379, 382,

337 S.E.2d 735, 736-37 (1985)).
     Code § 18.2-67.3(A)(1) provides that "[a]n accused shall be

guilty of aggravated sexual battery if he or she sexually abuses

the complaining witness, and . . . [that person] is less than

thirteen years of age."
          "Sexual Abuse" means an act committed with
          the intent to sexually molest, arouse, or
          gratify any person, where:
               a. The accused intentionally touches
          the complaining witness's intimate parts or
          material directly covering such intimate
          parts;
               b. The accused forces the complaining
          witness to touch the accused's, the witness's
          own, or another person's intimate parts or
          material directly covering such intimate
          parts; or
               c. The accused forces another person to
          touch the complaining witness's intimate
          parts or material directly covering such
          intimate parts.


Code § 18.2-67.10(6).

     We find sufficient evidence to support appellant's

convictions.   S.N. testified that appellant used to live in the

residence she shared with her mother, R.J.N.   D.B., a neighbor

boy, was S.N.'s best friend.   D.B. used to come to S.N.'s house


                                - 6 -
when only S.N. and appellant were home.   Appellant would force

S.N. to lie on top of D.B. on the living room couch and "hump"

him.   To S.N., "humping" meant "sex"; she stated she would be

moving her body against D.B.   Sometimes when these acts occurred,

S.N. and D.B. would be dressed; other times they would be naked.

Sometimes S.N. would be on top of D.B., and other times their

positions were reversed.    Appellant also touched S.N.'s vagina

when she was naked, and S.N. touched appellant's penis when he

was naked; S.N. also touched D.B.'s penis.   S.N. also stated that

appellant penetrated her with a spoon.    Appellant told S.N. and

D.B. that if they told anyone about these events, he would kill

S.N.'s mother and D.B.'s dog, mother and father.   S.N. was four

years old; D.B. was five.
       D.B. testified that he used to go to S.N.'s house when his

mother went to work.    Appellant would be there with the children.

Appellant forced S.N. to lie on top of D.B. in the living room

and "go up and down."   Sometimes the children would be dressed;

other times they would be naked.   Appellant forced S.N. to touch

D.B. on the penis with her hand and lips and place his penis in

her mouth.   D.B. testified that while hiding from appellant in an

upstairs room he looked through a hole in the floor to see

appellant touch S.N.'s vagina and put his penis in S.N.'s mouth.

D.B. testified that sometimes when he witnessed these events,

S.N. and appellant were dressed, and other times they were naked.

Appellant told the children that if they did not comply he would




                                - 7 -
kill S.N.'s mother or D.B.'s dog.   The children first reported

the abuse in 1992 when R.J.N. caught them in a closet doing what

appellant had "taught them."

     R.J.N. and R.B., D.B.'s father, also testified.   R.J.N.

testified that appellant lived with her and her daughter during

the relevant time period.   She testified that D.B.'s mother would

bring D.B. to her house and that the children were left in

appellant's care while the victims' mothers went to work.    R.J.N.

confirmed that in 1992 she found S.N. and D.B. in the closet,

acting like they were having sex.   She further confirmed the

existence of a hole in the floor of the second story of the

residence.   R.B. testified that his wife left D.B. at R.J.N.'s

home during the relevant time period.   He further testified that

he spoke with the children in 1992 after they had been discovered

in the closet and that they gave consistent accounts of the

alleged incidents.   Contrary to appellant's complaints, the

absence of physical evidence to corroborate the children's

accounts and their delay in reporting the incidents do not

contradict the Commonwealth's evidence, but merely address the

weight of it.
     The decision of the trial court is accordingly affirmed.

                                                         Affirmed.




                               - 8 -